Title: From Thomas Jefferson to William Jones, 25 October 1806
From: Jefferson, Thomas
To: Jones, William


                        
                            Sir
                            
                            Washington Oct. 25. 1806
                        
                        I recieved, the last year, the globes, appendage to my Equatorial, & other articles purchased of you for
                            me, by mr Tunnicliff, all in good condition, except the protracting parallel rule, which was quite deranged by being too
                            loose among other things.
                        I have now to ask the favor of you to send me the articles below stated, well packed: and to be particularly
                            attentive to the perfection of the Astronomical quadrant, as I mean to employ it in some operations wherein it’s
                            accuracy will be of great importance.
                        This will be sent to you by my friend mr Monroe, our Minister plenipotentiary in London, who will recieve
                            the package & pay your bill. Accept my salutations & assurances of esteem.
                        
                            Th: Jefferson
                            
                        
                        
                            
                        
                           
                           The Astronomical quadrant described in 3d. Adams’s Lectures on Philosophy pa. 533. Plate XIV. Vol. IV. Fig. 1. with the addition of the telescope & reflecting eye-piece, vernier scales, rack work & pinion mentioned in a note of the Editor pa. 538. it does not appear to what radius this quadrant is made. I would wish it of the largest practised, not over 12. Inches.
                        
                        
                           £3-3
                            the 3. inch pocket box sextant to take angles to a minute, in Adams’s geometrical & graphical essays. 264. pl. XIX. Fig. 11. with the table inscribed.
                        
                        
                           £2-2
                            the artificial horizon for do. described pa. 266. pl. XIX. Fig. 12.
                        
                        
                           25/
                            Kieth’s improved Parallel scales all ivory. Adams geom. & graph. essays. 410. Pl. XXXIII. Fig. 2. 3. 4. 5.
                        
                        
                           9/ & 7/6
                            2 pair of hair compasses, one larger, one small. ib. Pl. 1. fig. L. & H.
                        
                        
                           £2-5
                            a 12. Inch Concave glass mirror in a plain black frame.
                        
                     
                        
                    